Title: From Thomas Jefferson to George Washington, 27 October 1790
From: Jefferson, Thomas
To: Washington, George



Sir
Monticello Oct. 27. 1790.

I had intended to have set out about this time for Philadelphia, but the desire of having Mr. Madison’s company, who cannot return for some days yet, and a belief that nothing important requires my presence at Philadelphia as yet, induce me to postpone my departure to the 8th. of the ensuing month, so that it will be about  the 12th. before I can have the honor of waiting on you at Mount Vernon to take your commands. In the mean time the papers inclosed will communicate to you every thing which has occurred to me since I saw you, and worthy notice. Our affair with Algiers seems to call for some new decision: and something will be to be done with the new Emperor of Marocco. Mr. Madison and myself have endeavored to press on some members of the assembly the expediency of their undertaking to build ten good private dwelling houses a year, for ten years, in the new city, to be rented or sold for the benefit of the state. Should they do this, and Maryland as much, it will be one means of ensuri[ng] the removal of government thither. Candidates for the senate are said to be the Speaker, Colo. Harrison, Colo. H. Lee, and Mr. Walker: bu[t] it is the opinion of many that Colo. Monroe will be impressed into the service. He has agreed it seems, with a good deal of reluctance, to say he will serve if chosen. I have the honor to be with sentiments of the most perfect respect & attachment Sir, your most obedient & most humble servant,

Th: Jefferson


 P.S. If you approve of the letters to Mr. Viar, and the Governor of Georgia, I must trouble you to throw them into the post-office.
A report of the substance of such letters, recieved since the 14th. of Sep. 1790. as the President might wish to have communicated to him.

 

Nathaniel Appleton. Boston Sep. 11. 1790.}accepting their appointments as Commissioners of Loans.


Jabez Bowen. Providence Sep. 15.


Thomas Harwood. Annapolis Sep. 4.


Thomas Smith. Phila. Aug. 27.


Robert Morris. Brunswick. Sep. 2.
Accepting commission of District judge.
Governr. Blount. Washington. Aug. 20.
That he will set out on the 24th. for the ceded territory. Supposes he shall fix his residence not far from judge Campbell’s, send letters for him to care of Govr. of Virga.
Dumas. May 26.
Of course nothing new.
Moustier. Paris May 10.
He does not know yet whether he is destined to return to America. If he did not fear the climate, which was always unfavorable to him, it is the mission he would like best.
Henry Remsen. N. York Sep. 6.
That Mr. MacDonogh has presented his commission as British Consul for the four Eastern states.

The Governor of Florida. St. Augustine. Aug. 28.
Acknowledging the receipt of mine of Aug. 12. and adds as follows. ‘Having recieved the king’s order to permit, on no account, that the slaves from the U.S. introduce themselves into this province (Florida) as free persons, I avail myself of the first occasion which presents itself to me to forward you notice of it. It seems to me useful, as well to preserve in part the interests of both parties, as that it may be a means of preventing wars, and finally shews that they are eradicating every where the remains of those laws which subsist to our shame.’
John B. Cutting. London. 1790. Aug. 11. and 12.
The letters inclosed.
Gouverneur Morris. London. July 7.
Letter inclosed.
Mr. Short. Paris. 1790.



May.  9.
 No. 29.
Letter inclosed.


May. 11.
 No. 30.
do.


 May. 23.
 No. 32.
do.


 June. 14.
 No. 33.
do.


 June 25.
 No. 34.
do.


 June 29.
 No. 35.
do.


 July  7.
 No. 36.
do.


 
